United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1540
                                     ___________

Bradley L. Winters,                    *
                                       *
                   Appellant,          * Appeal from the United States
                                       * District Court for the Northern
      v.                               * District of Iowa.
                                       *
William J. Hoekstra; Karen Purcell;    *       [UNPUBLISHED]
Janet L. Bechtel,                      *
                                       *
                   Appellees.          *
                                  ___________

                             Submitted: September 7, 1999
                                 Filed: September 14, 1999
                                    ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Bradley L. Winters appeals the district court's order dismissing Winters's 42
U.S.C. § 1983 action against a prosecutor and two clerks. Having reviewed the record
and the parties' briefs, we affirm for the reasons stated in the district court's thorough
opinion. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-